FILED
                             NOT FOR PUBLICATION                              AUG 23 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE M. RIVERA,                                  No.   14-72651

               Petitioner,                       Agency No. A070-068-179

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Jose M. Rivera, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s order of removal. Our jurisdiction is governed by 8

U.S.C. § 1252. We deny in part and dismiss in part the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rivera does not raise, and therefore has waived, any challenge to the BIA’s

order dismissing his appeal. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir.

2010) (issues not raised in an opening brief are waived).

      Rivera failed to exhaust his contention regarding ineffective assistance of

counsel. See id. (the court lacks jurisdiction to consider legal claims not presented

in an alien’s administrative proceedings before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    14-72651